Citation Nr: 0519138	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the period prior to May 31, 1999, for bronchial 
asthma.

2.  Entitlement to a disability rating in excess of 30 
percent for the period beginning on May 31, 1999, for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1987 to April 
1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased rating in excess of 10 percent for bronchial 
asthma.  In November 1997, the veteran filed a notice of 
disagreement contesting the denial of his claim for increase 
in the August 1997 rating decision.  In March 1998, the RO 
furnished the veteran a statement of the case and received 
his substantive appeal in June 1998.

In September 2003, the veteran requested a Travel Board 
Hearing, and a November 2003 RO letter informed him that his 
hearing was scheduled for December 10, 2003.  The veteran 
canceled the hearing and, in January 2004, the hearing was 
rescheduled for March 8, 2004.  The veteran failed to report 
for the scheduled hearing.  The case has been processed as if 
he withdrew his request for a hearing.  38 C.F.R. § 20.704(d) 
(2004).

In May 2004, the Board remanded the case to the RO for 
additional development, to include an examination.  By a 
rating decision, dated in March 2005, the RO assigned a 30 
percent disability rating for bronchial asthma, effective 
from May 31, 1999.  Inasmuch as the award of the 30 percent 
disability rating is not the maximum schedular rating for 
this disability, the matter concerning an increased rating 
for each staged period (10 percent rating effective prior May 
31, 1999, and 30 percent rating effective from May 31, 1999, 
for bronchial asthma) remains a viable issue for appellate 
consideration by the Board.  See AB. v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the Board has framed the issues as 
listed on the title page.


FINDINGS OF FACT

1.  For the period prior to May 31, 1999, the veteran's 
bronchial asthma is characterized by pre-bronchodilator 
pulmonary function tests (PFT) showing a Forced Expiratory 
Volume in one second (FEV-1) of 58 percent, and the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 84 percent in 1997; and a FEV-1 of 
60.4 percent, and FEV-1/FVC of 74 percent in 1998.  The use 
of daily inhalation or oral bronchodilator therapy is not 
demonstrated by the evidence of record for this period.

2.  The evidence of record demonstrates that the earliest 
prescribed use of inhalers is May 31, 1999.

3.  The veteran failed to report for scheduled examinations, 
which would have provided information related to the 
evaluation of his service-connected bronchial asthma.

4.  The record does not contain evidence of at least monthly 
visits to a physician for required care of exacerbations; 
or, intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids; or post-
bronchodilator PFT showing a FEV-1 of 40 to 55-percent 
predicted, or a FEV-1/FVC of 40 to 55 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to May 31, 1999, for bronchial asthma are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.655(b), 4.97, Diagnostic Code (DC) 6602 (2004); 61 Fed. 
Reg. 46720, 46723 (Sept. 5, 1996).

2.  The criteria for a disability rating in excess of 30 
percent from May 31, 1999, for bronchial asthma are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 
4.97, DC 6602 (2004); 61 Fed. Reg. 46720, 46723 (Sept. 5, 
1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim in 1997.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326, implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  The Court further held, however, that in 
pre-VCAA cases such as the veteran's, where the RO could not 
have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  Nonetheless, an appellant in a pre-VCAA claim is 
entitled to a "VCAA content-complying notice" and proper 
subsequent VA process" before completion of appellate 
review.  Pelegrini, 118 Vet. App. at 120.  The veteran in 
fact received such notice prior to and while the case was on 
remand. 

The veteran's initial notice of the rating criteria for which 
evidence was needed to show entitlement to an increase was 
the statement of the case (SOC).  In a letter dated in April 
2001, the RO informed the veteran of the VCAA and VA's 
obligations under the act.  As to who would obtain what part 
of the evidence needed, the letter informed him that the RO 
was arranging an examination, had obtained his VA treatment 
records and was making a second request of his private 
provider, Dr. O, for treatment records.  The letter asked the 
veteran to personally submit copies of treatment records of 
Dr. O, and to advise if there were treatment records which 
were not already of record and, if so, the RO would obtain 
them, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  Pursuant to the May 2004 Remand, the veteran was 
issued another VCAA letter in May 2004.  It, too, informed 
him of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
instructed the veteran to send any treatment records 
generated within the prior 12 months, informed him of the 
evidence of record, to include the remand, that no new 
evidence had been received since his appeal was certified to 
the Board, and that the RO would obtain any private treatment 
records he identified as related to this claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.

The Board finds that the SOC and the April 2001 and May 2004 
letters, combined, meet the notice-content requirements of 
the VCAA.  38 U.S.C.A. § 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Charles v. Principi, 17 
Vet. App. 370, 374 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records, private 
treatment records from the providers identified by the 
veteran, and arranged for several examinations, all but two 
of which the veteran failed to report for.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that was not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim, 38 C.F.R. § 3.159(c), and that he has received proper 
subsequent VA process.

Factual background

According to the information contained in the December 1990 
rating decision, the veteran's then last chest x-ray showed 
multiple bilateral thin-walled cysts or bullae of unclear 
origin.  The examiner determined that his cystic lung disease 
was congenital in nature, and it was not service connected.

On May 30, 1997, the RO received the veteran's new claim 
seeking entitlement to an increased rating for bronchial 
asthma.  In support of this claim, the June 1997 VA 
examination report disclosed the veteran's diagnoses of 
reactive airway disease and congenital bullous lung disease.  
The report reflects that the veteran developed a pneumothorax 
in April 1997 which required hospitalization and insertion of 
a chest tube.  He related a history of intermittent 
exertional shortness of breath on walking one to two blocks, 
and that a private provider had told him that he might have 
coccidioidomycosis.  He also reported that an April 1997 
chest CT scan showed multiple cysts bilaterally.  He denied 
any history of fever, chills, or weight loss.  Physical 
examination revealed a small scar in the left lateral chest 
from insertion of the chest tube, and lungs were clear to 
auscultation and percussion.  The examiner did not order 
PFTs, as the veteran advised he was unable to perform 
spirometry secondary to pain from the chest tube placement.  
The examiner rendered diagnoses of bilateral reactive airway 
disease of the lung and bilateral cystic lung disease.

In his November 1997 notice of disagreement, the veteran 
related that he had PFTs prior to an October 1997 VA surgical 
procedure for a removal and biopsy of lung cysts, and that 
his breathing had not improved since that surgery.  The 
October 1997 pre-bronchodilator PFT report reflects that his 
FEV-1 was 58 percent predicted, and his FEV-1/FVC was 84 
percent actual and 83 percent predicted.  The PFT report does 
not reflect the administration of a post-bronchodilator PFT.  
The examiner noted moderate restrictive lung disorder and 
normal diffusing capacity.  In his substantive appeal, the 
veteran related that he did not believe that all evidence had 
been considered, such as the biopsy results.

The October 1997 Discharge Summary reflects that a chest x-
ray after removal of the chest tube showed no pneumothorax, 
and he was discharged in stable condition.  In October 1999, 
the RO requested an examination for the veteran and noted 
that it was an appeal case.  The claim file reflects that the 
veteran failed to report for examinations scheduled in June 
1999 and July 1999.  In a September 1999 statement, the 
veteran informed the RO of his change of address and denied 
ever having received notice of the examinations.  He also 
related concern over not being informed of the results of the 
biopsy, that he experienced several respiratory  infections 
yearly, and asked the RO to contact his provider for his then 
most recent PFTs.

A May 1999 private treatment note reflects the veteran 
presented for bronchitis.  Unfortunately, the examiner's 
writing is illegible.  All that is decipherable is that of 
the several prescribed medications, one of which appears to 
be Vicodin, to be used twice daily, and all were prescribe 
for bronchitis.

The January 2000 VA examination report reflects that the 
October 1997 biopsy showed a lung with emphysematous change 
and mild chronic bronchiolitis.  There was no granulomas or 
malignancies identified.  The veteran complained of wheezing 
and shortness of breath on exertion.  He related that he 
worked full time in a clerical position, and that he had quit 
smoking 10 years earlier.  He reported use of Alupent and 
Proventil inhaler as needed.  Physical examination revealed 
the chest to be clear bilaterally, with no rhonchi or wheezes 
noted.  There were two well healed small scars in the left 
axillary area.  Chest x-ray showed bilateral bullous changes, 
no acute infiltrates, which the examiner noted represented no 
significant change.  The veteran informed the examiner that 
he would not return for PFTs.  The examiner noted the 1998 
PFT results and rendered a diagnosis of bullous lung disease, 
etiology unknown at present time.

The claims file contains a March 2000 memorandum wherein it 
is noted that the veteran was contacted and asked to return 
to the treatment facility for PFTs which would provide a 
post-bronchodilator value.  He informed the RO that he was 
unavailable to report for the tests due to work constraints.  
A September 2000 RO letter noted the no-shows for prior 
examinations, informed the veteran of the importance of an 
examination to properly review his claim, and asked him to 
inform the RO of a convenient date for an examination.  The 
veteran's November 2000 letter in response reviewed his 
symptoms, his prior difficulties in scheduling appointments, 
and the fact that his place of residence and work essentially 
rendered it too difficult to appear for an examination.  He 
referred the RO to his VA and private provider for records 
and further information.  The RO's November 2000 letter 
requested he return updated VA Forms 21-4142 to ensure all 
recent treatment records were obtained.

Treatment records obtained from the veteran's private 
provider reflects that he presented in March 2000, April 
2000, September 2000, December 2000, and April 2001 for 
airway disease symptomatology.  The records reflect that he 
was prescribed an inhaler apparently on each occasion and, 
the April 2000 note appears to prescribed a corticosteroid, 
but the Board cannot definitively determine so due to the 
examiner's penmanship.

In December 2003, the RO requested an examination for PFTs 
and to determine the frequency of use of inhalational or 
bronchodilator therapy.  A December 2003 letter informed the 
veteran of that fact and that his claim would be resolved on 
the evidence of record if he failed to report.  He failed to 
report.  The May 2004 remand directed a review to determine 
what part of the veteran's symptomatology is due to his 
service-connected bronchial asthma and what part to his 
cystic or bullous lung disease, which is not service 
connected.

In response to the May 2004 VCAA letter, the veteran provided 
a May 2004 statement, wherein he related that he had been 
prescribed Albuterol, inhalers, antibiotics, and steroids for 
"various conditions."  He also related that he currently 
was taking Albuterol and Advair, an inhaled steroid, on a 
daily basis, and that his condition had deteriorated to the 
point where the medications provided only marginal relief.  
The RO also obtained additional private treatment records as 
a result of the May 2004 VCAA letter.

Private records reflect that, in August 2002, the veteran 
presented with a cough, wheezing, and a fever of 101 degrees.  
His prescribed medication included an inhaler for use three 
times a day for bronchitis.  In December 2002, he called and 
complained of chest congestion and a cough with sputum.  In 
addition to an antibiotic, he was prescribed an inhaler for 
use three times a day.  In February 2003, he presented with a 
sore throat, cough, yellow thick mucus, and occasional 
wheezing.  The examiner assessed asthmatic bronchitis and 
prescribed Augmentin and use of an Albuterol inhaler, which 
he noted the veteran already had.

In December 2004, the veteran was informed that the RO was 
arranging an examination for him.  The examination was 
scheduled for January 2005, and the veteran failed to report.  
The veteran's failure to report notwithstanding, the March 
2005 supplemental SOC reflects that the RO determine that the 
May 31, 1999, private treatment note reflected that the 
veteran's provider prescribed several medications for his 
bronchitis, and that the claim file reflected no evidence of 
either PFT results or prescribed inhalers prior to that date 
which would have supported an evaluation higher than 10 
percent.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b). 

Analysis

DC 6602, bronchial asthma, provides a disability evaluation 
of 10 percent for FEV-1 of 71- to 80-percent predicted; or, 
FEV-1/FVC of 71 to 80 percent; or, intermittent inhalational 
or oral bronchodilator therapy.  A 30 percent disability 
evaluation is warranted for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent; or, daily 
inhalational or oral bronchodilator therapy; or, 
inhalational anti-inflammatory medication.  A 60 percent 
disability evaluation is warranted for FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent; or, at 
least monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97.

The evidence of record does not show that the veteran's 
bronchial asthma more nearly approximates an disability 
evaluation higher than 10 percent for the period prior to 
May 31, 1999.  38 C.F.R. § 4.7.  Although the FEV-1 and FEV-
1/FVC scores contained in the October 1997 and November 1998 
PFT reports appear to meet the criteria for a 30 percent 
evaluation under DC 6602, a review of these reports clearly 
reflect that only pre-bronchodilator tests were performed.  
This fact is crucial because, when the rating criteria for 
respiratory disorders were changed in October 1996, VA 
specifically rejected the use of pre- or non-bronchodilator 
PFTs for purposes of determining the degree of impairment 
associated with certain respiratory disorders, including 
bronchial asthma.  VA determined that testing for pulmonary 
function after optimum therapy reflected the best possible 
functioning of an individual.  See 61 Fed. Reg. at 46,723.  
The Board observes that it was not the veteran's 
responsibility to ensure that the PFTs were conducted in 
accordance with established VA procedure, and the Board can 
appreciate any frustration on his part as concerns the 
necessity of having to repeat a test which should have been 
performed correctly the first time.  Nonetheless, the 
veteran was informed of the deficiency and afforded repeat 
opportunities for an examination that complied with 
applicable procedure, and, for his personal reasons, he 
opted not to report.  The Board further notes the veteran's 
September 1999 statement in which he denied receiving notice 
of the examination and finds that he received the benefit of 
that possibility by the RO deciding his claim on the 
evidence of record rather than denying it as allowed by the 
applicable regulatory provision.  See 38 C.F.R. § 3.655(b).

The June 1997 examination report reflects no evidence that 
the veteran was prescribed an inhaler or similar therapy.  
An October 1997 VA treatment note reflects that the veteran 
was on no respiratory medications, and a November 1998 note 
reflects that no data were available for the outpatient 
pharmacy section.  Thus, the Board is constrained to find 
that, absent other evidence, the veteran's bronchial asthma 
did not more nearly approximate an evaluation higher than 10 
percent for the period prior to May 31, 1999.  38 C.F.R. 
§§ 3.655, 4.3, 4.7.

As concerns the period which began on May 31, 1999, the May 
31, 1999, treatment note reflects that the veteran was 
prescribed an inhaler, which is evidence that, as of that 
date, his bronchial asthma more nearly approximated a 30 
percent evaluation.  DC 6602.  The Board finds that a 
higher, 60 percent evaluation, is not warranted, as the 
veteran's action prevented the development of evidence which 
would have been use in deciding his claim.

The veteran's November 2000 letter stated categorically that 
he would make no future efforts to report for an 
examination.  His failure to report for the scheduled 
December 2003 examination shows the three-year interval did 
not change his stance.  He continued his refusal in 2004 
despite the fact that he was informed that the examination 
was scheduled pursuant to a Board remand.  The May 2004 
remand requested medical input on what part of the veteran's 
symptomatology, if any, is attributable to his nonservice-
connected cystic or bullous lung disease.  The remand 
referenced a medical review, and the RO scheduled an 
examination, which would have afforded the veteran more than 
what was requested in the remand.  Thus, the Board finds 
that an informed review of the appeal was not frustrated by 
the RO.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran's recalcitrance notwithstanding, the RO still 
allowed an increase based on the private treatment records 
submitted, though the claim could have been denied.

Thus, in light of the absence of a post-bronchodilator PFT 
results and the veteran's failures to report for scheduled 
examinations, the Board finds that the veteran's bronchial 
asthma did not more nearly approximate an evaluation higher 
than 30 percent for the period which began on May 31, 1999.  
38 C.F.R. §§ 3.655(b), 4.3, 4.7, DC 6602; 61 Fed. Reg. at 
46,723.




ORDER

Entitlement to a disability rating in excess of 10 percent 
prior to May 31, 1999, for bronchial asthma is denied.

Entitlement to a disability rating in excess of 30 percent 
from May 31, 1999, for bronchial asthma is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


